Title: [July 1770]
From: Washington, George
To: 

 


July 1st. At home—Sir Thomas Adams—the two Colo. Fairfax’s & Mr. Waker a Midshipman dined here.
 


2. Went into my Wheat field before diner. Mr. Davis a Midshipman dined here.
 


3. One of the Bostons Midshipmen breakfasted here. Between breakfast and Dinner I went into my Harvest field.
 


4. Went into my Harvest field between breakfast and Dinner.
 


5. Sir Thomas Adams and Mr. Glasford his first Lieutt. Breakfasted here. Sir Thos. returnd after it, but Mr. Glasford dined here as did the 2 Lieutt. Mr. Sartell [probably George Sautel] Mr. Johnston of Marines Mr. Norris & Mr. Richmore—two Midshipmen.
 


6. At home all day. Mr. Stedlar came to dinner. Mr. Wallace Burser to the Boston came in the Afternoon & purchased & Killed my Bull—the 4 quarters of which weighed 710 lbs. Nett.

	
   
   my bull: see “Remarks” entry for 6 July 1770.



 


7. At home all day. In the Afternoon Mr. Edward Smith came.


   
   This visitor may be Edward Smith (1752–1826), a son of John Smith of Cabin Point (tyler [2]Lyon G. Tyler. “The Smiths of Virginia.” William and Mary Quarterly, 1st ser., 4 (1895–96): 46–52, 95–103, 183–87., 49, 99–100).



 


8. Went to Pohick Church & returnd to Dinner. Mr. Smith went to Colo. Fairfax’s & returnd to Dinner & Mr. Stedlar went away after Breakft.

   
   
   GW had paid Stadler £21 10s. on the previous day for music lessons given to Jacky and Patsy Custis. Today he let Patsy have £2 2s. pocket money and her friend Milly Posey 7s. 6d. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 319).



 


9. Warm with but little Wind & that Southwardly. Rid to Belvoir to Breakfast in order to take leave of Sir Thos. Adams & Colo. R. Fairfax who was going to the Springs. Returnd by the Mill, Doeg Run & Muddy hole Plantations to Dinr.
 


10. Clear and pleasant. In the Afternoon rid to the Harvest field at Muddy hole. On my return found Mr. Montgomerie & Sally Carlyle here.
 



11. Mr. Montgomerie went away about 11 Oclock. Mr. Christian & all his scholars except Miss French came here to Dancing—also Miss Bronaugh.


   
   Elizabeth French, daughter of Daniel and Penelope Manley French, was a “celebrated Fortune . . . whom half the world was in pursuit of” for, as her father’s only child, she would eventually bring all his land and wealth to the young man who married her (GW to Burwell Bassett, 15 Feb. 1773, NjMoHP). Elizabeth Bronaugh (1738–1805) of Prince William County, a cousin of George Mason, later became Rev. Lee Massey’s third wife (haydenHorace Edwin Hayden.  Virginia Genealogies. A Genealogy of the Glassell Family of Scotland and Virginia, also of the Families of Ball, Brown, Bryan, Conway, Daniel, Ewell, Holladay, Lewis, Littlepage, Moncure, Peyton, Robinson, Scott, Taylor, Wallace, and others, of Virginia and Maryland. 1891. Reprint. Baltimore, 1973., 534).



 


12. Rid to my Harvest field at Muddy hole. Upon my return to Dinner found Mrs. Ambler & her daughter here who dind & went away afterwards.


   
   Mary Cary Ambler (1732/33–1781) of Jamestown was a younger sister of Sally Fairfax and the widow of Edward Ambler (1732–1768). Mrs. Ambler and her daughter Sarah (1760–1782) were at this time visiting the Fairfaxes at Belvoir (caryWilson Miles Cary. “Wilson Cary of Ceelys, and His Family.” Virginia Magazine of History and Biography 9 (1901-2): 104–11., 108).



 


13. Mr. Christian and all his Scholars except Peggy Massey went away. I rid to the Harvest field at M. Hole.


   
   Peggy Massey was a daughter of Rev. Lee Massey (DLC: Toner Collection).



 


14. Rid to my Harvest People at the Mill in the forenoon & in the afternn. likewise with Mrs. W., Peggy Massey & P[atsy].
 


15. At home all day alone except Miss Massey being here.
 


16. Went to Alexandria to Court and returnd again in the Afternoon.


   
   The court met only on this day in July. Because the governor and his council had issued a new commission of the peace for the Fairfax County court on 13 June, GW and the other justices present today took their oaths of office again as they were required to do (Fairfax County Order Book for 1770–72, 48–49, Vi Microfilm; va. exec. jls.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:348). Commissions were reissued from time to time in order to add the names of new justices and eliminate those of the inactive or deceased.


   
   
   While GW was in town today he settled his tax account with William Adams, sheriff for Fairfax Parish, and George Darrell, sub-sheriff for Truro Parish. This year he paid 658 pounds of tobacco to the colony for 94 tithables at 7 pounds each, 846 pounds to Fairfax County for the same number of tithables at 9 pounds each, 1,000 pounds to Fairfax Parish for 20 tithables at 50 pounds each, and 4,662 pounds to Truro Parish for 74 tithables at 63 pounds each, or a total of 7,166 pounds of tobacco for his personal taxes this year. He also paid £1 10s. cash for the public tax on his chariot and chair and £2 16s. cash for miscellaneous fees (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 293, 319).



 



17. At home all day. Major Wagener dined here, & went away in the Afternn.
 


18. Rid to Harvest People at Doeg Run & returnd to Dinner.
 


19. At home all day. Alone—except P[eggy] M[assey].
 


20. Was riding out to the Mill &ca. met an Augusta Man with Horses with whom I returnd & purchasd four.


   
   In GW’s ledger entry for this date, he records purchasing horses from two men: David McCrae, two horses for £21 4s., and Samuel McChesney, two horses for £13 10s. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 319). McChesney was a trader in Augusta County about this time (Va. Gaz., Pi, 9 Feb. 1775).



 


21. At home alone.
 


22. At home all day alone except that Miss Massey, still here & Mr. Semple came just after we had dind & went away after dinner was got for him.
 


23. Miss Massey went away, and in the Evening Mr. Boucher, Majr. Taylor and Jackey Custis came here.


   
   Boucher was now moving from Caroline County to Annapolis, where Jacky, as had been agreed, was going also to continue his studies under Boucher’s direction. Major Taylor may be James Taylor (1732–1814), Caroline County sheriff and militia officer (grinnan“James Taylor.” Virginia Magazine of History and Biography 34 (1926): 366–67., 366–67; va. exec. jls.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:331; campbell [1]Thomas Elliott Campbell. Colonial Caroline: A History of Caroline County, Virginia. Richmond, 1954., 369–70).



 


24. Colo. Fairfax & Lady and Mrs. Ambler dined here—with the Gentlemen that came yesterday & went away after.
 


25. Mr. Boucher & Major Taylor went away after Breakfast. Mr. Alexander (Robt.) who lodged here Last Night and went over to give Notice to his Tenant of Mr. Marshalls want of part of his Tenement dined here and went home afterwards.


   
   Alexander’s notice was a legal warning to the planter who was renting Mrs. Alexander’s Maryland land that before the end of the year he would have to vacate the portion that GW had bought to exchange with Thomas Hanson Marshall. Marshall may have begun to use the property in 1772 (GW to Lund Washington, 18 Dec. 1778, DLC:GW). Nevertheless, the exchange still could not be concluded because Alexander would not give Marshall a deed, claiming that his wife refused to consent to the transaction of her own free will as required by law. GW admonished Alexander for not prevailing on her “to do an act of justice, in fulfilling his Bargains and complying with his wishes,” but the matter remained unresolved until 1779, when Lund

Washington, acting on GW’s behalf, bought all Marshall’s approximately 480½ acres of land adjoining Mount Vernon for £5,304 in the inflated Virginia currency of the war years (GW to Alexander, 20 Mar. 1777, DLC:GW; deed from GW to Lund Washington, 25 Feb. 1785, Fairfax County Deeds, Book P–1, 415–17, Vi Microfilm). The £500 that GW had given Alexander for the Maryland land was charged to Alexander’s account with interest and was finally repaid in 1789 by Col. William Lyles of Alexandria, who had assumed the debt (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 41, 361).



 


26. Jackey Custis went away after Breakfast to Annapolis to School.


   
   Jacky took £2 13s. pocket money with him (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 319).



 


27. Went with Mrs. Washington and Patcy Custis to Belvoir to Dinner and returned in the Afternoon.
 


28. Went up to Alexandria with the Association Papers. Dined at Mr. Ramsays calld at Mr. Jno. Wests and returnd home in the Evening.


   
   GW was apparently taking printed copies of the nonimportation agreement to Alexandria to be circulated and signed. At least 333 signatures were eventually obtained, and sometime before 11 Oct. an association committee was elected for the county. Its members were GW, George Mason, John West, Peter Wagener, and John Dalton (Va. Gaz., R, 11 Oct. 1770; six signed copies of the agreement are in DLC:GW, and one is in DLC: U.S. Broadsides).



 


29. Captn. Ingles, and his Master, Mr. Bruce and Mr. John West dind here. All of whom returnd afterwards.


   
   captn. ingles: probably Samuel Inglis, a Norfolk merchant who dealt in flour, wheat, corn, hemp, and West Indian goods (Va. Gaz., P&D, 24 Jan. 1771, 7 July 1774, and P, 26 May 1775). There was a Captain Inglis of the British navy serving in American waters at this time as commander of the armed schooner Sultana, but he apparently visited Virginia only in the falls of 1769 and 1770 (Va. Gaz., P&D, 2 Nov. 1769, 18 Oct. 1770; R, 29 Nov. 1770). Several Captain Bruces skippered merchant vessels in the colonial trade before the Revolution, including the impetuous James Bruce, captain of one of the ships involved in the Boston Tea Party of 1773 (ship list for Hampton, P.R.O., C.O.5/1350, ff. 9–10; Va. Gaz., P&D, 15 Sept. 1768, 31 Jan. 1771, and D&H, 11 Oct. 1776; labaree [2]Benjamin Woods Labaree. The Boston Tea Party. New York, 1964., 137).



 


30. After an Early Dinner (which Mr. Peake took with us), we set of for Fredericksburg that is Mrs. Washington, P. Custis & myself. Reachd Mr. Lawson’s.


   
   GW had asked the original officers of the Virginia Regiment to meet him at Fredericksburg 1 Aug. to discuss matters relating to bounty lands in the Ohio Valley that Gov. Robert Dinwiddie had promised members of the regiment

in 1754 in order to encourage enlistment during the French and Indian War (Va. Gaz., P&D, 21 June 1770; Proclamation, 19 Feb. 1754, P.R.O., C.O.5/1348, 334–36). Surveying and distribution of the lands had been delayed first by war and then by the Royal Proclamation of 1763, which prohibited settlement west of the Appalachian Mountains. However, much of the territory was opened by treaties signed with the Indians at Hard Labour and Fort Stanwix in 1768. In Dec. 1769 GW brought the Virginia soldiers’ claims to the attention of the current Virginia governor, Lord Botetourt (8 Dec. 1769, DLC:GW), and in the same month presented the governor and the council a petition “in behalf of himself and the Officers and Soldiers who first imbarked in the service of this Colony . . . praying that the Two Hundred Thousand Acres of land which was given to them by Governor Dinwiddie’s Proclamation . . . may be allotted to them, in one or more Surveys, on the Monongahela and its waters from the long narrows to or above a place commonly called the great Canhawa [Kanawha]” (va. exec. jls.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:337).



   
   The council agreed to the petition, specifying that the grant should be limited to veterans who had entered the service before the battle at Great Meadows in July 1754 and that the 200,000 acres should be “taken up in one or more Surveys, not exceeding twenty, on the great Canhawa and the other places particularized in their Petition so as not to interfere with prior Settlements or surveys actually and legally made.” It was also suggested that GW should arrange for a surveyor and insert a notice in the Virginia Gazette requiring eligible officers and soldiers to present their claims to him (va. exec. jls.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:338). GW advertised for the claims in Purdie and Dixon’s newspaper 21 Dec. 1769 and in Rind’s newspaper every week from 28 Dec. 1769 to 26 Apr. 1770 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 322). However, he decided that before beginning the expensive and troublesome business of surveying, he must assemble the officers “to consert measures how we shall proceed” (Andrew Lewis to GW, 1 Mar. 1770, ViU). The meeting at Fredericksburg was the result of that decision.



 


31. Got to my Mothers to Dinner and staid there all Night.

	
   
   Patsy Custis became gravely ill today, suffering not only from “her old complaint” of epilepsy, but also “ague and fever” (GW to Jonathan Boucher, 15 Aug. 1770, excerpt, American Art Assoc. Catalogue, 21–22 Jan. 1926, item 294). Dr. Hugh Mercer of Fredericksburg was promptly summoned to Ferry Farm, where he bled the patient and gave her medicines. Patsy remained under his care until the family returned home nine days later (receipt from Mercer, 8 Aug. 1770, ViHi: Custis Papers). The grip that epilepsy now had on Patsy is documented by a record of her seizures that GW kept 29 June–22 Sept. 1770 on the margins of the printed calendar pages in his almanac. Of the 86 days included in that period, Patsy had “fits” on 26, often two a day. For 31 July GW entered the notation “1 very bad Do.,” indicating the exceptional severity of this day’s attack.



